[Cite as In re N.C., 2020-Ohio-6929.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN RE: N.C.                                  :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
                                             :
                                             :       Case Nos. 20 CA 0004
                                             :                 20 CA 0013
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeals from the Court of Common
                                                     Pleas, Juvenile Division, Case No.
                                                     2018 DEP 00010


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    December 28, 2020




APPEARANCES:

For Appellant-Maternal Great-Aunt                    For Appellee-Father

DARIN AVERY                                          KRISTEN E. BROWN
105 Sturges Avenue                                   79 South Main Street
Mansfield, OH 44903                                  Mansfield, OH 44902

For Appellant-Mother                                 For Richland Cty Children's Services

GEORGE R. KEYSER                                     GINA M. NENNIG
44 Park Avenue West                                  731 Scholl
Suite 202                                            Suite 202
Mansfield, OH 44902                                  Mansfield, OH 44902
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                  2

Wise, Earle, J.

         {¶ 1} Appellant-maternal great-aunt, T.D., appeals the January 6, 2020

judgment entry of the Court of Common Pleas of Richland County, Ohio, Juvenile

Division, granting legal custody of N.C. to appellee-father, J.C. (App. No. 20 CA 0004).

Appellant-mother, A.A., appeals the same judgment entry and ruling (App. No. 20 CA

0013).     Appellee-agency, Richland County Children's Services, is also an involved

party.

                         FACTS AND PROCEDURAL HISTORY

         {¶ 2} On November 21, 2017, the Richland County Domestic Relations Court

determined the parents of N.C, born in 2011, to be unfit to care for her. The case was

then transferred to the Juvenile Division.

         {¶ 3} On January 18, 2018, appellee-agency filed a complaint in the Juvenile

Court alleging N.C. to be a dependent child. A hearing was held on January 31, 2018.

The parents admitted the child was a dependent child. By judgment entry filed March

12, 2018, N.C. was placed in appellee-agency's temporary custody who in turn

continued the child's then placement with appellee-aunt.

         {¶ 4} On May 17, 2018, appellee-agency filed a motion for disposition, seeking

to terminate temporary custody and give legal custody of the child to appellee-father.

On May 31, and July 11, 2018, respectively, appellant-mother and appellee-father filed

motions, each requesting legal custody of N.C. By judgment entry filed July 31, 2018,

the trial court continued temporary custody of the child to appellee-agency.

         {¶ 5} On August 20, 2018, appellee-agency filed a motion for disposition,

seeking to terminate temporary custody and give legal custody of the child to appellant-
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   3

mother. By judgment entry filed August 31, 2018, the trial court continued temporary

custody of the child to appellee-agency with placement to appellant-aunt.

      {¶ 6} A hearing was held on December 14, 2018.            By judgment entry filed

January 3, 2019, the trial court terminated appellee-agency's temporary custody,

granted legal custody to appellee-father, and granted supervised visitation to appellant-

mother. N.C. lived with her father, a minor relative, and her paternal grandmother.

      {¶ 7} Approximately a month after the hearing, N.C. revealed that she had been

sexually abused by the minor relative. Appellee-father immediately moved from the

home with N.C. and contacted authorities.

      {¶ 8} On January 28, 2019, appellant-mother filed a motion to modify legal

custody of the child to appellant-aunt. Appellant-aunt was permitted to intervene in the

case, and she filed a motion for temporary and legal custody on February 14, 2019. By

judgment entry filed February 26, 2019, the trial court issued an order of interim

emergency custody to appellant-aunt with legal custody remaining with appellee-father.

      {¶ 9} On June 11, 2019, appellant-mother filed a motion for temporary custody

of the child and motion to modify legal custody. Appellant-mother sought reallocation of

legal custody to her, alleging a change in circumstances. On June 19, 2019, appellee-

father filed a motion to terminate the interim custody to appellant-aunt and return the

child to his care. On June 20, 2019, appellee-agency filed a motion for disposition,

seeking to terminate the interim custody order and return N.C. to appellee-father.

      {¶ 10} Hearings were held on September 26 and 27, 2019. During the hearing,

appellant-mother withdrew her motion for legal custody.        By judgment entry filed

January 6, 2019, the trial court terminated the interim custody order to appellant-aunt,
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                              4

denied her motion for legal custody, granted legal custody of the child to appellee-

father, and granted supervised visitation to appellant-mother.

      {¶ 11} On January 8, 2020, appellant-aunt filed an appeal and assigned the

following errors (App. No. 20 CA 0004):

                                            I

      {¶ 12} "THE COURT ERRED IN NOT FINDING, 'BASED ON FACTS * * *

UNKNOWN TO THE COURT AT THAT TIME, THAT A CHANGE HAS OCCURRED IN

THE CIRCUMSTANCES OF THE CHILD OR THE PERSON WHO WAS GRANTED

LEGAL CUSTODY' UNDER R.C. 2151.42."

                                            II

      {¶ 13} "THE COURT ERRED IN FINDING THAT LEGAL CUSTODY TO THE

CHILD'S FATHER SERVED THE CHILD'S BEST INTEREST AND IN DECLINING TO

FIND 'THAT MODIFICATION OR TERMINATION OF THE ORDER IS NECESSARY

TO SERVE THE BEST INTEREST OF THE CHILD UNDER R.C. 2151.42.' "

                                           III

      {¶ 14} "THE COURT ERRED IN MAKING NUMEROUS FINDINGS OF FACT

UNSUPPORTED BY THE RECORD."

                                           IV

      {¶ 15} "THE      COURT       ERRED         IN   RELYING    ON   THE     CASA

RECOMMENDATION."

                                            V

      {¶ 16} "THE COURT ERRED IN RELYING ON R.C. 2151.41(D)(1) FACTORS IN

A HEARING NOT HELD PURSUANT TO R.C. 2151.414(A), R.C. 2151.353(A)(4) OR

(5), OR R.C. 2151.415(C)."
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                             5

                                          VI

      {¶ 17} "THE COURT ERRED IN NOT FINDING THAT LEGAL CUSTODY TO

MATERNAL GREAT-AUNT [T.D.] SERVED THE CHILD'S BEST INTEREST."

                                          VII

      {¶ 18} "THE COURT ERRED IN CONSIDERING A CASA REPORT FILED

AFTER THE HEARING."

      {¶ 19} On January 14, 2020, appellant-mother filed an appeal and assigned the

following errors (App. No. 20 CA 0013):

                                           I

      {¶ 20} "THE TRIAL COURT ERRED WHEN IT CONCLUDED THAT THERE

WERE NO SUBSTANTIAL CHANGES IN CIRCUMSTANCES THAT WOULD

NECESSITATE A CHANGE IN CUSTODY OF [N.C.]."

                                          II

      {¶ 21} "THE TRIAL COURT'S ADOPTION OF THE GAL'S FINDINGS AND

RECOMMENDATIONS           FROM      THE    REPORT    SENT     TO    THE    COURT

APPROXIMATELY TWO AND ONE-HALF (2½) MONTHS AFTER THE FINAL

HEARING AND WITHOUT GIVING MOTHER OR MATERNAL GREAT AUNT THE

OPPORTUNITY TO QUESTION THESE FINDINGS AND RECOMMENDATIONS

VIOLATES THEIR DUE PROCESS RIGHTS."

                                          III

      {¶ 22} "THE TRIAL COURT'S LIMITATION OF MOTHER'S VISITATION

RIGHTS TO THE HOME OF [B.V.] OR TO THE SUPERVISION OF [T.D.] BY SIGHT

OR SOUND IN MORROW COUNTY, OHIO IS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE."
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                  6

                                             IV

      {¶ 23} "THE TRIAL COURT'S FINDING THAT IS IN [N.]'S BEST INTEREST

FOR HER TO BE CONTINUED IN THE LEGAL CUSTODY OF HER FATHER IS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND IS AN ABUSE OF

DISCRETION."

      {¶ 24} We note appellee-father filed a response brief in each case, but only

addressed appellant-mother's four assignments of error.          Appellee-agency filed a

response brief in appellant-mother's case only, addressing her four assignment's of

error. A response brief addressing appellant-aunt's seven assignments of error has not

been filed by any party.

                           Appellant-Aunt I and Appellant-Mother I

      {¶ 25} In appellant-aunt's and appellant-mother's first assignments of error, they

claim the trial court erred in finding no change in circumstances. We agree.

      {¶ 26} R.C. 2151.42 governs modification or termination of dispositional order.

Subsection (B) states the following:



             An order of disposition issued under division (A)(3) of section

      2151.353, division (A)(3) of section 2151.415, or section 2151.417 of the

      Revised Code granting legal custody of a child to a person is intended to

      be permanent in nature. A court shall not modify or terminate an order

      granting legal custody of a child unless it finds, based on facts that have

      arisen since the order was issued or that were unknown to the court at

      that time, that a change has occurred in the circumstances of the child or
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                           7

       the person who was granted legal custody, and that modification or

       termination of the order is necessary to serve the best interest of the child.



       {¶ 27} R.C.      2151.42   does   not    define   what    constitutes    a    "change   in

circumstances."         R.C. 3109.04 governs modifications to parental rights and

responsibilities   in   divorce   proceedings     and    similarly   requires   a    "change   of

circumstances" to modify a prior allocation and also does not define the phrase. In In

the Matter of: K.W. and D.S., 5th Dist. Guernsey No. 18 CA 34, 2019-Ohio-2121, ¶ 19,

this court noted, "Ohio courts have considered a variety of factors which are relevant to

the change in circumstances requirement of R.C. 3109.04(E)(1)(a), and which may be

instructive in R.C. 2151.42(B) cases."          (Footnote omitted.)     With respect to R.C.

3109.04(E), "the phrase is intended to denote an event, occurrence, or situation which

has a material and adverse effect upon a child." Schiavone v. Antonelli, 11th Dist.

Trumbull No. 92-T-4794, *3 (Dec. 10, 1993).                 (Emphasis sic).         A change in

circumstances "must be one of substance, not slight or inconsequential."                Davis v.

Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).

       {¶ 28} "In determining whether a change in circumstances has occurred so as to

warrant a change in custody, a trial judge, as the trier of fact, must be given wide

latitude to consider all issues which support such a change." Id. at paragraph two of the

syllabus. Accordingly, "[w]e review the trial court's determination regarding a change of

circumstances for an abuse of discretion." In re L.M., 2d Dist. Greene No. 2010-CA-76,

2011-Ohio-3285, at ¶ 15, citing In re A.N., 2d Dist. Greene Nos. 2010 CA 83, 2011 CA

7, 2011-Ohio-2422, ¶ 21. A trial court abuses its discretion when its decision is
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   8

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶ 29} On January 3, 2019, appellee-father was granted legal custody of N.C.

The child lived with her father, a minor relative, and her paternal grandmother.

      {¶ 30} Approximately a month after the December 2019 hearing, N.C. revealed

that she had been sexually abused by the minor relative numerous times. T. at 58-59.

Appellee-father immediately moved from the home with N.C. and contacted authorities.

T. at 146-147, 151, 153, 156, 303, 333-334, 383-384.

      {¶ 31} In its January 6, 2019 judgment entry granting legal custody of the child to

appellee-father, the trial court found the following as to a change in circumstances at

Conclusion of Law No. 1:



             1. The Court finds no substantial change in circumstances that

      would necessitate a change of custody. The sexual assault of [N] is a

      horrific event that could not reasonably have been prevented by the father.

      The perpetrator had no known or recorded history of sexual assault.

      Father took immediate necessary action to protect [N], contact law

      enforcement and the RCCSB, and has cooperated in all apparent ways to

      address [N]'s best interests. Father currently lives in a separate home

      with his paramour and infant child with all proper controls against such

      future abuse. [N] has her own separate bedroom and an open play area

      allowing for direct adult supervision of her. Future risk seems unlikely.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                        9

       {¶ 32} We find the disclosure of sexual abuse of the child "since the order was

issued or that were unknown to the court at that time" is "a change [that] has occurred in

the circumstances of the child" and therefore constitutes a change of circumstances.

The new revelations are "of substance, [and are] not slight or inconsequential." We find

the trial court abused its discretion in not finding a change of circumstances. Normally

we would remand the case for a determination on best interests after the finding of a

change of circumstances, however, in this case, the trial court did not stop its analysis,

but went on to decide the issue of best interests even though it was not required to do

so. Therefore, a remand is not warranted and we will review the trial court's analysis on

best interests.

       {¶ 33} Appellant-aunt's Assignment of Error I and appellant-mother's Assignment

of Error I are granted; however, the granting of these assignments do not affect the

outcome.

                     Appellant-Aunt II, V, VI and Appellant-Mother IV

       {¶ 34} In appellant-aunt's second and sixth assignments of error and appellant-

mother's fourth assignment of error, they claim the trial court erred in finding the best

interests of the child was to continue legal custody with appellee-father. We disagree.

       {¶ 35} In appellant-aunt's fifth assignment of error, she claims the trial court relied

on improper best interests factors. We disagree.

       {¶ 36} At the outset, we note appellant-mother formally withdrew her motion for

legal custody of the child during the second day of the hearings. T. at 403-404. During

her testimony, she advocated for legal custody to appellant-aunt, and never withdrew

her January 2019 motion to modify legal custody to appellant-aunt. T. at 310, 318, 323-

324.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   10

      {¶ 37} In its January 6, 2019 judgment entry, the trial court found the following as

to best interests at Conclusions of Law Nos. 2-4:



             2. The Court concludes that it is in [N]'s best interests to return to

      her Father's care and custody based upon review of all relevant ORC

      2151.414(D) factors. These include:

             (a) INTERACTION AND INTERRELATIONSHIP WITH THE

      CHILD.

             [N] enjoys a good relationship with her MGA [maternal great-aunt],

      but is bonded with her father.           Father continues to facilitate the

      relationship with [N] and her half sibling;

             (b) WISHES OF CHILD.

             [N]'s wishes were expressed clearly throughout the trial testimony

      of the caseworker, supervisor and the GAL.          [N] wants to be in her

      Father's custody;

             (c) CUSTODIAL HISTORY.

             [N] was placed in Father's Legal Custody on December 13, 2018.

      There was an "interim" legal custody placement with MGA in February,

      2019, but Father has continued to enjoy regular contacts and visits

      throughout.   No restriction of supervision, or otherwise has ever been

      imposed;

             (d) CHILD'S NEED FOR LEGALLY SECURE PLACEMENT.

             [N] is in the legal custody of Father who was determined to be the

      most suitable caregiver for her in December, 2018. [N] has expressed
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   11

      and exhibited a need for finality in her living situation. Termination of the

      MGA's     "interim"   custody order would     address    the   child's   need

      appropriately;

              3. The Court also concludes that the stability of the MGA and her

      lack of transparency with the parties is concerning for [N]'s best interests.

      The Court concludes a lack of confidence in the MGA's ability to

      adequately assess [N]'s needs ability to protect her by providing proper

      child care and supervision;

              4. The Court concludes that the GAL's recommendations are

      central to [N]'s Best Interests and therefore they are adopted as part of

      this Court's orders herein.



      {¶ 38} R.C. 2151.42 does not provide criteria for a best interests determination.

"However, courts have been guided by the best-interest factors in R.C. 2151.414(D)(1),

which are applicable to a motion for permanent custody." In re I.E., 2d Dist Montgomery

No. 28646, 2020-Ohio-3477, ¶ 27; In re C.D.Y., 8th Dist. Cuyahoga No. 108355, 2019-

Ohio-4987, ¶ 11; In re D.C., 5th Dist. Fairfield No. 13 CA 51, 2014-Ohio-286, ¶ 11. Trial

courts "may also look to the best interest factors found in R.C. 3109.04(F)(1)." In re

C.D.Y., at ¶ 12.    The trial court noted it considered R.C. 2151.414(D) factors as

accepted by Ohio courts.

      {¶ 39} We find the trial court's best interests determination to be supported in the

record. T. at 149-150, 161, 211, 218, 232, 236-237, 248-250, 253, 255-256, 332-334,

338-340, 354, 367-368, 407, 449-450, 456-458; Joint Exhibit I; Court Exhibit 1. Of note,

as soon as appellee-father was made aware of the sexual abuse, he removed N.C. from
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   12

the home and he and the child moved to another location. T. at 151, 303. He contacted

law enforcement, the guardian ad litem, and appellee-agency. T. at 146-147, 153, 155-

156, 333-334, 383-384.

         {¶ 40} The evidence indicates appellant-aunt was also a good custodian for the

child.    However, the caseworker, supervisor, and guardian were concerned that

appellant-aunt was not as forthcoming on several issues as she should have been. T.

at 173, 338-340, 343-344, 348, 367-368, 456-458. During a "safe house" activity, the

child was asked who she would place inside of her safe house. T. at 139. This activity

was done on three occasions. All three times, the child placed appellee-father in her

safe house; appellant-aunt was included once. T. at 139, 145-146, 162, 172, 386, 388-

389, 420. The caseworker opined appellee-father would be more likely to reach out to

the agency if there were any concerns. T. at 164. The caseworker, supervisor, and

guardian recommended and/or opined that the best interests of the child would best be

served with legal custody to appellee-father. T. at 155, 161, 332, 336, 408-409.

         {¶ 41} Upon review, we find the trial court relied on appropriate best interests

factors, and did not err in finding the best interests of the child was to continue legal

custody with appellee-father.

         {¶ 42} Appellant-aunt's Assignments of Error II, V, and VI and appellant-mother's

Assignment of Error IV are denied.

                                     Appellant-Aunt III

         {¶ 43} In appellant-aunt's third assignment of error, she claims the trial court

erred in making numerous unsupported findings of fact. We disagree.

         {¶ 44} Out of seven listed complaints, only two pertain to findings of fact. The

remaining complaints challenge the trial court's conclusions of law.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                    13

       {¶ 45} First, appellant-aunt complains that the trial court described the sexual

abuse of the child as a "horrific event" as in singular, when the sexual abuse occurred

numerous times (Conclusion of Law No. 1). The trial court heard ample testimony to

the numerous incidents. We find the trial court used the term "event" as encompassing

all of the incidents as a whole.

       {¶ 46} Second, appellant-aunt challenges the trial court's finding that "the

perpetrator had no known or recorded history of sexual assault" (Conclusion of Law No.

1). The points cited to support this challenge were disclosed after the incidents with the

child had occurred. The parties were aware of the perpetrator's aggression toward N.C.

prior to the sexual abuse, but there was no indication that the aggression was sexual in

nature.

       {¶ 47} Third, appellant-aunt argues the trial court erred in finding she failed to

disclose an incident between N.C. and another child even though she disclosed it to

N.C.'s counselor (Finding of Fact No. 21). Appellant-aunt did not disclose the incident

to the agency, guardian, or appellee-father. We do not find the trial court's general

finding of non-disclosure to be of consequence.

       {¶ 48} Fourth, appellant-aunt argues the trial court erred in finding she failed to

disclose that she and N.C. shared a bedroom (Finding of Fact No. 21). Appellant-aunt

did not disclose her new living arrangements with the agency, guardian, or appellee-

father. The move to a new apartment and the shared bedroom came to light after the

caseworker and the guardian conducted a home visit.

       {¶ 49} Fifth, appellant-aunt argues the trial court erred in concluding a lack of

confidence in her ability to adequately assess the child's needs and ability to protect her

by providing proper child care and supervision (Conclusion of Law No. 3). The trial
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                    14

court's lack of confidence is tied to appellant-aunt's lack of transparency which is

supported in the record.

       {¶ 50} Sixth, appellant-aunt argues the trial court erred in concluding appellee-

father took immediate steps to protect the child (Conclusion of Law No. 1). The record

supports this conclusion. Appellee-aunt's arguments lack merit.

       {¶ 51} Lastly, appellant-aunt argues the trial court erred in concluding future risk

seems unlikely (Conclusion of Law No. 1).         Appellee-father testified he would do

whatever was required of him to protect the child. T. at 443-446, 459.

       {¶ 52} Upon review, we find no error by the trial court regarding the complained

of issues.

       {¶ 53} Appellant-aunt's Assignment of Error III is denied.

                     Appellant-Aunt IV, VII and Appellant-Mother II

       {¶ 54} In appellant-aunt's fourth assignment of error, she claims the trial court

should not have placed any value on the guardian ad litem's recommendation because

the guardian was not concerned about appellee-father's ability to supervise the child,

and did not review all of the notes pertaining to the sexual abuse investigation. We

disagree.

       {¶ 55} In appellant-aunt's seventh assignment of error and appellant-mother's

second assignment of error, they claim the trial court erred in relying on the guardian's

report filed on December 4, 2019, after the final hearing. We disagree.

       {¶ 56} The guardian ad litem filed a report on September 17, 2019. Hearings

were held on September 26 and 27, 2019, wherein the guardian testified and was

subject to cross-examination.      The guardian then filed a subsequent report on
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                     15

December 4, 2019. It is the consideration of this last report that appellants claim violate

their due process rights.

       {¶ 57} It is unclear whether the trial court relied on the December report.

However, a review of the two reports indicates that the December report did not present

any new facts or thoughts on the relevant issues than had already been included in the

September report or had been testified to by the guardian, caseworker, and supervisor

during the hearings.        The trial court's judgment entry quoted language from the

guardian's report recommending legal custody to appellee-father. This language was

included on the front page of the guardian's September report.

       {¶ 58} Appellants do not point to any new information in the December report that

was not included in the September report or not explored during the hearings.             A

comparison of the two reports does not reveal any substantial additions to the

December report. In her appellate brief at 12, appellee-mother argues the December

report contained "disputed facts," but does not elaborate further on what those disputed

facts are.

       {¶ 59} "The trial court determines a guardian ad litem's credibility and the weight

to be given to his/her report. The trial judge, as trier of fact, was entitled to believe or

disbelieve the guardian ad litem's testimony and to consider it in the context of all the

evidence before the court." In re W.H., et al, 3d Dist. Marion Nos. 9-16-19, 9-16-20, 9-

16-21, 9-16-22, 9-16-23, 9-16-24, 9-16-25, 2016-Ohio-8206, ¶ 80.

       {¶ 60} Upon review, we do not find any evidence to suggest that the trial court

improperly relied on the guardian's reports.

       {¶ 61} Appellant-aunt's Assignments of Error IV and VII and appellant-mother's

Assignment of Error II are denied.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                      16

                                    Appellant-Mother III

       {¶ 62} In appellant-mother's third assignment of error, she claims the trial court

erred in restricting her to supervised visitation. We disagree.

       {¶ 63} "A trial court enjoys broad discretion in deciding matters regarding the

visitation of non-residential parents." In the Matter of: X.G., 5th Dist. Tuscarawas No.

2018 AP 04 0015, 2018-Ohio-4890, ¶ 26, citing Appleby v. Appleby, 24 Ohio St.3d 39,

492 N.E.2d 831 (1986); Blakemore, supra. In X.G. at ¶ 27, this court further noted the

following:



              The juvenile court retains the authority to grant, limit, or eliminate

       visitation rights with respect to a child when crafting the final disposition of

       a case. In order to further a child's best interest, the trial court has the

       discretion to limit or restrict visitation rights.   Hurst v. Hurst, 5th Dist.

       Licking No. 12-CA-70, 2013-Ohio-2674.          "This includes the power to

       restrict the time and place of visitation, to determine the conditions under

       which visitation will take place, and to deny visitation rights altogether if

       visitation would not be in the best interest of the child." Jannetti v. Nichol,

       7th Dist. Mahoning No. 97-CA-239, 2000 WL 652540 (May 12, 2000).



       {¶ 64} In her appellate brief at 14, appellant-mother argues "[t]here was no

evidence that her visitation with [N] should be supervised," as she was no longer living

with a male individual with an extensive criminal background, completed a Teen

Challenge program, was receiving drug counseling, had tested negative for drugs, and

was employed.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                                   17

       {¶ 65} At the time of the hearings, appellant-mother was under an order of

restricted visitation with the child because she was dating a male individual with an

extensive criminal record and he was unsafe to be around the child. T. at 209. At the

time of the hearing, appellant-mother had been separated from this individual for three

months. T. at 209, 307, 317-318. Appellant-aunt testified appellant-mother had a new

boyfriend, but had never met him. T. at 230. Appellant-mother's drug and alcohol

counselor testified while appellant-mother was on the right path to remaining clean and

sober, he agreed she was still not making good choices with the men in her life

(criminals). T. at 290. He did not see a problem with visitations, but "[n]ot unsupervised

visitations, no." T. at 290-291. At the time of the hearings, appellant-mother did not

have a residential address. T. at 306. She stated she was "[t]echnically" homeless. T.

at 323. The child never placed appellant-mother in her safe house. T. at 139, 150, 316-

317, 420.

       {¶ 66} Upon review, we find the trial court did not abuse its discretion in

restricting appellant-mother to supervised visitation.

       {¶ 67} Appellant-mother's Assignment of Error III is denied.
Richland County, Case Nos. 20 CA 0004 and 20 CA 0013                         18


      {¶ 68} The judgment of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division is hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Baldwin, J. concur.




EEW/db